DETAILED ACTION
This Office action replaces a previous allowed claims 1, 8, 14, 21-25, 27-33, 35-41, and 43-44 of Notice of Allowance mailed on 02/05/2021 for correcting informalities of the examiner’s amendment section.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 2-7, 9-13, 15-20, 26, 34, and 42 are canceled.
Claims 1, 8, 14, 21-25, 27-33, 35-41, and 43-44 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record Daniel E. Venglarik (Reg # 39409) on 1/29/2021.
The application has been amended as follows: 
In the claim:
Please amend claims as follows:
1.	(Currently Amended) A user equipment (UE) for reporting channel information, the UE comprising:
, a number of channel state information (CSI) reference signal (RS) resources configured[[,]] by the BS[[,]] for measurement by the UE;
a processor operably connected to the transceiver, the processor configured to:
measure a reference signal received power (RSRP) for one or more of the K CSI-RS resources; 
select a number N [[of]] from the K CSI-RS resources for reporting in a reporting instance; and
generate, by the UE, a report for the N CSI-RS resources, the generated report including CSI-RS resource indices (CRIs) and RSRP values, wherein the CRIs comprise a CRI for each of the N CSI-RS resources for reporting in the reporting instance, wherein the RSRP values comprise [[an]] a RSRP value for one of the N CSI-RS resources, and a differential RSRP value for each of the remaining N−1 CSI-RS resources, wherein the transceiver is further configured to transmit the generated report to the BS in the reporting instance,
wherein the report includes the CRIs and the RSRP values, in order of a CRI corresponding to the RSRP value, one or more other CRIs, the RSRP value, and one or more differential RSRP values.

2.-7.	(Canceled) 


a processor configured to generate configuration information indicating K, a number of channel state information (CSI) reference signal (RS) resources configured for measurement by a user equipment (UE); and
a transceiver operably connected to the processor, the transceiver configured to:
transmit the configuration information to the UE; and 
receive a report for a number N [[of]] from the K CSI-RS resources in a reporting instance, the report including CSI-RS resource indices (CRIs) and RSRP values, wherein the CRIs comprise a CRI for each of the N CSI-RS resources for reporting in the reporting instance, wherein the RSRP values comprise a reference signal received power (RSRP) value for one of the N CSI-RS resources, and a differential RSRP value for each of the remaining N CSI-RS resources,
wherein the report includes the CRIs and the RSRP values, in order of a CRI corresponding to the RSRP value, one or more other CRIs, the RSRP value, and one or more differential RSRP values.

9.-13.	(Canceled)


receiving, by the UE, configuration information from a base station (BS), the configuration information indicating K, a number of channel state information (CSI) reference signal (RS) resources configured[[,]] by the BS[[,]] for measurement by the UE;
measuring, by the UE, a reference signal received power (RSRP) for one or more of the K CSI-RS resources; 
selecting, by the UE, N of the K CSI-RS resources for reporting in a reporting instance; 
generating, by the UE, a report for the N CSI-RS resources for reporting in the reporting instance, the generated report including CSI-RS resource indices (CRIs) and RSRP values, wherein the CRIs comprise a CRI for each of the N CSI-RS resources, wherein the RSRP values comprise an RSRP value for one of the N CSI-RS resources, and a differential RSRP value for each of the remaining N CSI-RS resources; and
transmitting, by the UE, the generated report to the BS in the reporting instance,
wherein the report includes the CRIs and the RSRP values, in order of a CRI corresponding to the RSRP value, one or more other CRIs, the RSRP value, and one or more differential RSRP values.

15.-20.	(Canceled)

21.	(Previously Presented) The UE of Claim 1, wherein the differential RSRP value is computed with a reference to the RSRP value. 



23.	(Previously Presented) The UE of Claim 1, wherein the RSRP value and the differential RSRP value have different bit widths.

24.	(Previously Presented) The UE of Claim 1, wherein the RSRP value comprises a 7-bit value.

25.	(Previously Presented) The UE of Claim 1, wherein the RSRP value and the differential RSRP value have different resolutions.

26.	(Canceled)

27.	(Previously Presented) The UE of Claim 1, wherein the configuration information further indicates that measurement on the N CSI-RS resources is requested.

28.	(Previously Presented) The UE of Claim 1, wherein the configuration information includes at least one of:
information indicating that a report of the RSRPs is requested,
information indicating that the report is periodic, aperiodic or semi- persistent, or
information indicating a periodicity of the report.



30.	(Previously Presented) The BS of Claim 8, wherein the RSRP value comprises a largest RSRP value among RSRP values of the N CSI-RS resources. 

31.	(Previously Presented) The BS of Claim 8, wherein the RSRP value and the differential RSRP value have different bit widths.

32.	(Previously Presented) The BS of Claim 8, wherein the RSRP value comprises a 7-bit value.

33.	(Previously Presented) The BS of Claim 8, wherein the RSRP value and the differential RSRP value have different resolutions.

34.	(Canceled)

35.	(Previously Presented) The BS of Claim 8, wherein the configuration information further indicates that measurement on the N CSI-RS resources is requested.


information indicating that a report of the RSRPs is requested,
information indicating that the report is periodic, aperiodic or semi- persistent, or
information indicating a periodicity of the report.

37.	(Previously Presented) The method of Claim 14, wherein the differential RSRP value is computed with a reference to the RSRP value. 

38.	(Previously Presented) The method of Claim 14, wherein the RSRP value comprises a largest RSRP value among RSRP values of the N CSI-RS resources. 

39.	(Previously Presented) The method of Claim 14, wherein the RSRP value and the differential RSRP value have different bit widths.

40.	(Previously Presented) The method of Claim 14, wherein the RSRP value comprises a 7-bit value.

41.	(Previously Presented) The method of Claim 14, wherein the RSRP value and the differential RSRP value have different resolutions.

42.	(Canceled)



44.	(Previously Presented) The method of Claim 14, wherein the configuration information includes at least one of:
information indicating that a report of the RSRPs is requested,
information indicating that the report is periodic, aperiodic or semi- persistent, or
information indicating a periodicity of the report.


Allowable Subject Matter
Claims 1, 8, 14, 21-25, 27-33, 35-41, and 43-44, renumbered as 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, 14, 21-25, 27-33, 35-41, and 43-44 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of applicant’s persuasive arguments and amendments to the claims as per suggestion by examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                                                                                                                                                                                                                          /YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462